Citation Nr: 1544879	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for service-connected renal cell carcinoma, left kidney status post nephrectomy (to include urinary incontinence).

2.  Entitlement to individual unemployability (TDIU). 

3.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, June 2013, and August 2014 rating decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for entitlement to an evaluation in excess of 60 percent for service-connected renal cell carcinoma, left kidney status post nephrectomy (to include urinary incontinence), the Board notes that the Veteran underwent a VA examination pertaining to this disability most recently in February 2012.  At this examination, no urinary incontinence was noted.  The Veteran's daytime voiding frequency was noted as 3 to 4 times per day, every 2 to 3 hours.  His nighttime voiding frequency was noted as 1 time per night, every 4 hours.

Subsequently, the Veteran submitted a July 2015 letter from a private physician, in which the physician opined that the combination of pain and limitations caused by the Veteran's service-connected impairments prevent him from being able to work full time.  Specifically, among other things, the physician indicated that the Veteran is tired all of the time due to urinary incontinence that required frequent trips to the bathroom throughout the night.  The physician further stated that he has difficulty concentrating and staying focused due to the combination of pain and poor sleep.  

While the July 2015 letter did not indicate exactly how frequently the Veteran is voiding at night, it would appear from the letter that the Veteran's condition has worsened since he was last provided a VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the fact that the medical evidence of record suggests a worsening of symptoms since the most recent VA examination, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected renal cell carcinoma, left kidney status post nephrectomy (to include urinary incontinence).

Additionally, upon remand, any recent VA treatment records that have not yet been associated with the claims file should be obtained. 

With regard to the Veteran's claim for entitlement to TDIU, the Board finds that this issue is inextricably intertwined with the increased rating claim being remanded.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Finally, the Board notes that, in an August 2014 rating decision, the Veteran was denied service connection for depression.  In January 2015, the Veteran submitted a notice of disagreement (NOD) with regard to this denial.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the Philadelphia VA Medical Center (VAMC) and associated clinics from March 5, 2014, to the present.

2. Provide the Veteran with a SOC as to the issue of entitlement to service connection for depression.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected renal cell carcinoma, left kidney status post nephrectomy (to include urinary incontinence).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the renal cell carcinoma and TDIU claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655  (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




